Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 12, 22, and 25 are currently amended.  
Claims 13-21, 23, 24, 26, and 27 are previously presented. 
Claims 1-11 are canceled. 
112b rejections of claims are withdrawn based on applicant’s amendments and arguments.
Claims 12-27 are pending in current application. 
This action is made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 16-22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motomura (U.S. Publication No. 20180105186).
Regarding claim 12: 
Motomura teaches:
A method for driving maneuver assistance of a vehicle, comprising: providing a predefined neural network designed to determine whether a predefined driving maneuver is possible: (“Behavior learning unit 401 obtains a feature amount set included in the driving history for a specific driver (for example, driver x) as input parameters. Behavior learning unit 401 also obtains behaviors associated with the feature amount set included in the driving history as training data. Then, behavior learning unit 401 adjusts the neural network based on the input parameters and the training data. In other words, behavior learning unit 401 inputs the input parameters into the neural network to obtain an output of training data, and adjusts, for example, the weighting in the neural network. With this adjusting, behavior learning unit 401 causes the neural network to learn the relationships between the input parameters and the training data, which builds the behavior estimation NN.” [0260]; here it shows a machine learning unit that helps build a neural network that is used to predict a behavior.)
providing a predefined driver model (behavior learning unit 401) designed to predict a probable future behavior of a vehicle; wherein the predefined driver model is different from the predefined neural network (behavior estimation NN); (“Then, behavior learning unit 401 adjusts the neural network based on the input parameters and the training data. In other words, behavior learning unit 401 inputs the input parameters into the neural network to obtain an output of training data, and adjusts, for example, the weighting in the neural network. With this adjusting, behavior learning unit 401 causes the neural network to learn the relationships between the input parameters and the training data, which builds the behavior estimation NN.” [0260]; “Behavior estimation unit 402 inputs, into a behavior estimation NN built by behavior learning unit 401, a feature amount set obtained at the current point in time, as test data, to output a behavior estimation result on a behavior corresponding to the feature amount set. In other words, behavior estimation unit 402 estimates a behavior to be implemented after elapse of the first predetermined period of time described above.” [0257]; here it shows the a behavior estimation unit acts as a model to predict a future behavior.)
determining a current driving situation of the vehicle; (“Using the driving history, behavior learning unit 401 causes the neural network to learn relationships between the driving state of vehicle 1 detected by detector 6 and a behavior of vehicle 1 implemented after that driving state of vehicle 1.” [0265]; here it shows a detector used to detect a current driving situation of the vehicle.)
providing the probable future behavior of a vehicle from the predefined driver model and the current driving situation to an input of the neural network; (“Then, behavior learning unit 401 (predefined driver model) adjusts the neural network based on the input parameters and the training data.” [0260])
processing the current determined driving situation and the probable future behavior of the vehicle from the predefined driver model in the neural network to determine whether the predefined maneuver is possible; (“Dedicated behavior estimation unit 415 inputs, into the dedicated behavior estimation NN built by dedicated behavior learning unit 414, a feature amount set obtained at the current point in time for a specific driver (for example, driver x), as test data. As a result, dedicated behavior estimation unit 415 obtains behaviors output by the dedicated behavior estimation NN that correspond to the feature amount set, and outputs the behaviors as a behavior estimation result. In other words, for example, dedicated behavior estimation unit 415 estimates a behavior to be implemented after elapse of the first predetermined period of time described above.” [0274]; here it shows that the estimation unit obtains different possible behaviors based on the feature amount set from the neural network. “Then, behavior learning unit 401 (predefined driver model) adjusts the neural network based on the input parameters and the training data.” [0260]; here it shows that the behavior learning unit is what provides input into the neural network.)
and on the basis of the determination of whether the driving maneuver is possible, carrying out a driver assistance function for the driving maneuver and/or autonomously carrying out the driving maneuver. (“Dedicated behavior estimation unit 415 inputs, into the dedicated behavior estimation NN built by dedicated behavior learning unit 414, a feature amount set obtained at the current point in time for a specific driver (for example, driver x), as test data. As a result, dedicated behavior estimation unit 415 obtains behaviors output by the dedicated behavior estimation NN that correspond to the feature amount set, and outputs the behaviors as a behavior estimation result. In other words, for example, dedicated behavior estimation unit 415 estimates a behavior to be implemented after elapse of the first predetermined period of time described above.” [0274]; here again it shows that behaviors are output and the most appropriate behavior is chosen and implement after an elapse of a time period.)

Regarding claim 16:
Motomura teaches all of the limitations of claim 12.
Motomura further teaches:
providing a set of driving data, wherein the driving data are representative of past journeys; (See paragraph [0270[-[0271] where a neural network is trained using the driving histories of a plurality of drivers.)
and training the neural network using the set of driving data. (Again see paragraph [0270[-[0271] where a neural network is trained using the driving histories of a plurality of drivers.)

Regarding claim 17: 
Motomura teaches all of the limitations of claim 16.
Motomura further teaches:
Wherein the set of driving data comprises data relating to determined driving situations of the journeys and the neural network is trained on the basis of the data relating to determined driving situations. (“General purpose behavior estimation unit 412 obtains behaviors included in the driving history for the specific driver (for example, driver x) as training data. General purpose behavior estimation unit 412 further obtains, as input parameters, a feature amount set associated with the behaviors included in the driving history. General purpose behavior estimation unit 412 inputs the input parameters to general purpose behavior estimation NN and outputs the output from the general purpose behavior estimation NN to histogram generator 413 as a tentative behavior estimation result. General purpose behavior estimation unit 412 also outputs the training data to histogram generator 413.” [0271]; here it shows that the behavior estimation unit receives a feature amount set and inputs them into the neural network. Paragraph [0256] shows that the feature amount set is data relating to determined driving situations.)
the data relating to determined driving situations comprise information relating to whether the driving maneuver can be carried out in the respective driving situation. (See paragraphs [0192] and [0193] where multiple behaviors are checked to see which is most appropriate for the respective driving situation.)

Regarding claim 18: 
Motomura teaches all of the limitations of claim 17. 
Motomura further teaches:
the data relating to determined driving situations are determined by checking whether the driving maneuver was carried out following the respective driving situation. (“determining which of the three behavior candidates is the most appropriate behavior is determined using a conventional technique for determining the most appropriate behavior based on information on the driving state and the surroundings. Moreover, which is the most appropriate behavior may be determined in advance, the previously selected behavior may be sorted in storage 8 the previously selected behavior may be determined to be the most appropriate behavior, a number of times each behavior has been selected may be stored in storage 8, the behavior having the highest count may be determined to be the most appropriate behavior.” [0186])

Regarding claim 19: 
Motomura teaches all of the limitations of claim 18:
Motomura further teaches:
The data relating to determined driving situations are determined by checking whether the driving maneuver can be theoretically carried out following the respective driving situation. (“determining which of the three behavior candidates is the most appropriate behavior is determined using a conventional technique for determining the most appropriate behavior based on information on the driving state and the surroundings. Moreover, which is the most appropriate behavior may be determined in advance, the previously selected behavior may be sorted in storage 8 the previously selected behavior may be determined to be the most appropriate behavior, a number of times each behavior has been selected may be stored in storage 8, the behavior having the highest count may be determined to be the most appropriate behavior.” [0186]; here it shows that multiple behavior candidates are determined and only one is chosen, therefore the others can be theoretically carried out.)

Regarding claim 20:
Motomura teaches all of the limitations of claim 17.
Motomura further teaches:
The data relating to determined driving situations are determined by checking whether the driving maneuver can be theoretically carried out following the respective driving situation. (“determining which of the three behavior candidates is the most appropriate behavior is determined using a conventional technique for determining the most appropriate behavior based on information on the driving state and the surroundings. Moreover, which is the most appropriate behavior may be determined in advance, the previously selected behavior may be sorted in storage 8 the previously selected behavior may be determined to be the most appropriate behavior, a number of times each behavior has been selected may be stored in storage 8, the behavior having the highest count may be determined to be the most appropriate behavior.” [0186]; here it shows that multiple behavior candidates are determined and only one is chosen, therefore the others can be theoretically carried out.)

Regarding claim 21:
Motomura teaches all of the limitations of claim 12. 
Motomura further teaches:
wherein the driving maneuver is a lane change of an overtaking maneuver. (“With this, behavior estimation unit 402 obtains, as an output from the behavior estimation NN, a behavior estimation result indicating, for example, “change lanes”.” [0264])

Regarding claim 22: 
Motomura teaches:
An apparatus for driving maneuver assistance of a vehicle, comprising: a computer and associated peripherals configured to: provide a predefined neural network designed to determine whether a predefined driving maneuver is possible: (“Behavior learning unit 401 obtains a feature amount set included in the driving history for a specific driver (for example, driver x) as input parameters. Behavior learning unit 401 also obtains behaviors associated with the feature amount set included in the driving history as training data. Then, behavior learning unit 401 adjusts the neural network based on the input parameters and the training data. In other words, behavior learning unit 401 inputs the input parameters into the neural network to obtain an output of training data, and adjusts, for example, the weighting in the neural network. With this adjusting, behavior learning unit 401 causes the neural network to learn the relationships between the input parameters and the training data, which builds the behavior estimation NN.” [0260]; here it shows a machine learning unit that helps build a neural network that is used to predict a behavior.)
provide a predefined driver model (behavior learning unit 401) designed to predict a probable future behavior of a vehicle; wherein the predefined driver model is different from the predefined neural network (behavior estimation NN); (“Then, behavior learning unit 401 adjusts the neural network based on the input parameters and the training data. In other words, behavior learning unit 401 inputs the input parameters into the neural network to obtain an output of training data, and adjusts, for example, the weighting in the neural network. With this adjusting, behavior learning unit 401 causes the neural network to learn the relationships between the input parameters and the training data, which builds the behavior estimation NN.” [0260]; “Behavior estimation unit 402 inputs, into a behavior estimation NN built by behavior learning unit 401, a feature amount set obtained at the current point in time, as test data, to output a behavior estimation result on a behavior corresponding to the feature amount set. In other words, behavior estimation unit 402 estimates a behavior to be implemented after elapse of the first predetermined period of time described above.” [0257]; here it shows the a behavior estimation unit acts as a model to predict a future behavior.)
determining a current driving situation of the vehicle; (“Using the driving history, behavior learning unit 401 causes the neural network to learn relationships between the driving state of vehicle 1 detected by detector 6 and a behavior of vehicle 1 implemented after that driving state of vehicle 1.” [0265]; here it shows a detector used to detect a current driving situation of the vehicle.)
provide the probable future behavior of a vehicle from the predefined driver model and the current driving situation to an input of the neural network; (“Then, behavior learning unit 401 (predefined driver model) adjusts the neural network based on the input parameters and the training data.” [0260])
process the current determined driving situation and the probable future behavior of the vehicle from the predefined driver model in the neural network to determine whether the predefined maneuver is possible; (“Dedicated behavior estimation unit 415 inputs, into the dedicated behavior estimation NN built by dedicated behavior learning unit 414, a feature amount set obtained at the current point in time for a specific driver (for example, driver x), as test data. As a result, dedicated behavior estimation unit 415 obtains behaviors output by the dedicated behavior estimation NN that correspond to the feature amount set, and outputs the behaviors as a behavior estimation result. In other words, for example, dedicated behavior estimation unit 415 estimates a behavior to be implemented after elapse of the first predetermined period of time described above.” [0274]; here it shows that the estimation unit obtains different possible behaviors based on the feature amount set from the neural network. “Then, behavior learning unit 401 (predefined driver model) adjusts the neural network based on the input parameters and the training data.” [0260]; here it shows that the behavior learning unit is what provides input into the neural network.)
and on the basis of the determination of whether the driving maneuver is possible, carrying out a driver assistance function for the driving maneuver and/or autonomously carrying out the driving maneuver. (“Dedicated behavior estimation unit 415 inputs, into the dedicated behavior estimation NN built by dedicated behavior learning unit 414, a feature amount set obtained at the current point in time for a specific driver (for example, driver x), as test data. As a result, dedicated behavior estimation unit 415 obtains behaviors output by the dedicated behavior estimation NN that correspond to the feature amount set, and outputs the behaviors as a behavior estimation result. In other words, for example, dedicated behavior estimation unit 415 estimates a behavior to be implemented after elapse of the first predetermined period of time described above.” [0274]; here again it shows that behaviors are output and the most appropriate behavior is chosen and implement after an elapse of a time period.)

Regarding claim 25:
Motomura teaches:
A computer program product comprising a non-transitory computer readable medium having stored thereon executable program code, wherein during execution by a data processing apparatus, the program code is configured to: (See paragraph [0585]-[0586])
provide a predefined neural network designed to determine whether a predefined driving maneuver is probably possible: (“Behavior learning unit 401 obtains a feature amount set included in the driving history for a specific driver (for example, driver x) as input parameters. Behavior learning unit 401 also obtains behaviors associated with the feature amount set included in the driving history as training data. Then, behavior learning unit 401 adjusts the neural network based on the input parameters and the training data. In other words, behavior learning unit 401 inputs the input parameters into the neural network to obtain an output of training data, and adjusts, for example, the weighting in the neural network. With this adjusting, behavior learning unit 401 causes the neural network to learn the relationships between the input parameters and the training data, which builds the behavior estimation NN.” [0260]; here it shows a machine learning unit that helps build a neural network that is used to predict a behavior.)
provide a predefined driver model (behavior learning unit 401) designed to predict a probable future behavior of a vehicle; wherein the predefined driver model is different from the predefined neural network (behavior estimation NN); (“Then, behavior learning unit 401 adjusts the neural network based on the input parameters and the training data. In other words, behavior learning unit 401 inputs the input parameters into the neural network to obtain an output of training data, and adjusts, for example, the weighting in the neural network. With this adjusting, behavior learning unit 401 causes the neural network to learn the relationships between the input parameters and the training data, which builds the behavior estimation NN.” [0260]; “Behavior estimation unit 402 inputs, into a behavior estimation NN built by behavior learning unit 401, a feature amount set obtained at the current point in time, as test data, to output a behavior estimation result on a behavior corresponding to the feature amount set. In other words, behavior estimation unit 402 estimates a behavior to be implemented after elapse of the first predetermined period of time described above.” [0257]; here it shows the a behavior estimation unit acts as a model to predict a future behavior.)
determining a current driving situation of the vehicle; (“Using the driving history, behavior learning unit 401 causes the neural network to learn relationships between the driving state of vehicle 1 detected by detector 6 and a behavior of vehicle 1 implemented after that driving state of vehicle 1.” [0265]; here it shows a detector used to detect a current driving situation of the vehicle.)
provide the probable future behavior of a vehicle from the predefined driver model and the current driving situation to an input of the neural network; (“Then, behavior learning unit 401 (predefined driver model) adjusts the neural network based on the input parameters and the training data.” [0260])
process the current determined driving situation and the probable future behavior of the vehicle from the predefined driver model in the neural network to determine whether the predefined maneuver is possible; (“Dedicated behavior estimation unit 415 inputs, into the dedicated behavior estimation NN built by dedicated behavior learning unit 414, a feature amount set obtained at the current point in time for a specific driver (for example, driver x), as test data. As a result, dedicated behavior estimation unit 415 obtains behaviors output by the dedicated behavior estimation NN that correspond to the feature amount set, and outputs the behaviors as a behavior estimation result. In other words, for example, dedicated behavior estimation unit 415 estimates a behavior to be implemented after elapse of the first predetermined period of time described above.” [0274]; here it shows that the estimation unit obtains different possible behaviors based on the feature amount set from the neural network. “Then, behavior learning unit 401 (predefined driver model) adjusts the neural network based on the input parameters and the training data.” [0260]; here it shows that the behavior learning unit is what provides input into the neural network.)
and on the basis of the determination of whether the driving maneuver is possible, carrying out a driver assistance function for the driving maneuver and/or autonomously carrying out the driving maneuver. (“Dedicated behavior estimation unit 415 inputs, into the dedicated behavior estimation NN built by dedicated behavior learning unit 414, a feature amount set obtained at the current point in time for a specific driver (for example, driver x), as test data. As a result, dedicated behavior estimation unit 415 obtains behaviors output by the dedicated behavior estimation NN that correspond to the feature amount set, and outputs the behaviors as a behavior estimation result. In other words, for example, dedicated behavior estimation unit 415 estimates a behavior to be implemented after elapse of the first predetermined period of time described above.” [0274]; here again it shows that behaviors are output and the most appropriate behavior is chosen and implement after an elapse of a time period.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15, 23-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Motomura (U.S. Publication No. 20180105186) in view Ban (U.S. Publication No. 20180336423).
Regarding claims 13, 23, and 26:
Motomura teaches all of the limitations of claims 12, 22, and 25.
Ban further teaches:
wherein the neural network is bidirectional. (“For example, a model, such as, for example, and without limitation, a deep neural network (DNN), a recurrent neural network (RNN), a fully convolutional network (FCN), and/or a bidirectional recurrent deep neural network (BRDNN), or the like, may be used as the data recognition model, but the present disclosure is not limited thereto.” [0157])
Motomura and Ban are analogous art because they are in the same field of art, methods for driving maneuver assistance of a vehicle using neural networks. It would have been obvious to one of ordinary skill in the art, at the time of filing, to provide 1 with 2 such that the neural network is bidirectional/recurrent since bidirectional/recurrent are known species of neural networks and the specific species of neural network is a design choice based on arbitrary constraints. One of ordinary skill in the art would find it obvious which type of known neural network would be most appropriate for a particular task.

Regarding claims 14, 15, 24, and 27: 
Motomura in view of Ban teaches all of the limitations of claims 12, 13, 23, and 26. 
Ban further teaches:
wherein the neural network is recurrent. (“For example, a model, such as, for example, and without limitation, a deep neural network (DNN), a recurrent neural network (RNN), a fully convolutional network (FCN), and/or a bidirectional recurrent deep neural network (BRDNN), or the like, may be used as the data recognition model, but the present disclosure is not limited thereto.” [0157])
Motomura and Ban are analogous art because they are in the same field of art, methods for driving maneuver assistance of a vehicle using neural networks. It would have been obvious to one of ordinary skill in the art, at the time of filing, to provide 1 with 2 such that the neural network is bidirectional/recurrent since bidirectional/recurrent are known species of neural networks and the specific species of neural network is a design choice based on arbitrary constraints. One of ordinary skill in the art would find it obvious which type of known neural network would be most appropriate for a particular task.

Response to Arguments
	In response to applicant’s arguments that Motomura fails to disclose a separate driver model that would be used to “predict a probably future behavior of a vehicle” and that the behavior estimation NN is provided with a probably future behavior of a vehicle output from a predefined driver model, the examiner respectfully disagrees. The examiner is mapping the behavior learning unit to be the predefined driver model as it is separate from the neural network and provides input parameters regarding probable behaviors to the neural network as shown in paragraph [0260] of Motomura. The behavior estimation NN then uses this input data to estimate a behavior and therefore Motomura does indeed teach the limitations of the independent claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664